In an adoption proceeding pursuant to Domestic Relations Law article 7, the proposed adoptive parents, Tiesha B. and Thomas B., appeal, by permission, from an order of the Family Court, Queens County (Salinitro, J.), dated January 25, 2008, which, sua sponte, required them to provide the putative father, R.W, with notice of the adoption proceeding.
Ordered that the order is reversed, on the law, without costs or disbursements.
Pursuant to Domestic Relations Law § 111-a (1), a person who previously has been given notice of a proceeding involving the subject child pursuant to Social Services Law § 384-c need not be given notice of an adoption proceeding pursuant to Domestic Relations Law article 7. The child’s putative father was *610afforded notice of a prior proceeding to terminate parental rights pursuant to Social Services Law § 384-c, which proceeding resulted in a determination as to the best interests of the child. Therefore, the Family Court erred in requiring that the putative father be provided with further notice of this adoption proceeding (see Domestic Relations Law § 111-a [1]; Matter of Aaliah, 10 Mise 3d 640 [2005]). Spolzino, J.P, Covello, Dickerson and Eng, JJ., concur.